In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS

*********************
SHAGUFTA MALIK,          *                         No. 13-595V
             Petitioner, *                         Special Master Christian J. Moran
                         *
v.                       *                         Filed: March 24, 2016
                         *
SECRETARY OF HEALTH      *                         Attorneys’ fees and costs; award in
AND HUMAN SERVICES,      *                         the amount to which respondent
                         *                         has not objected.
             Respondent. *
*********************

F. John Caldwell, Maglio, Christopher & Toale, PA, Sarasota, FL, for Petitioner;
Traci Patton, United States Dep’t of Justice, Washington, DC, for Respondent.

              UNPUBLISHED DECISION ON FEES AND COSTS1

       Petitioner, Shagufta Malik, filed an unopposed application for final
attorneys’ fees and costs in the above-captioned matter on March 3, 2016. Based
on discussions with respondent, petitioner requests $25,000.00 for attorneys’ fees
and costs. Respondent did not file an objection. The Court awards this amount.

       Ms. Malik filed for compensation on August 21, 2013, alleging that the
influenza vaccine she received on October 15, 2010, caused her to suffer from
Guillain-Barré syndrome. Petitioner received compensation based upon the
parties’ stipulation. Decision, issued September 22, 2015. Because petitioner
received compensation, she is entitled to an award of attorneys’ fees and costs. 42
U.S.C. § 300aa-15(e).



       1
         The E-Government Act, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services), requires that the Court post this decision on its
website. Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing
redaction of medical information or other information described in 42 U.S.C. § 300aa-12(d)(4).
Any redactions ordered by the special master will appear in the document posted on the website.
       Petitioner seeks a total of $25,000.00, in attorneys’ fees and costs for her
counsel. Petitioner did not advance any monies in reimbursable costs in pursuit of
her claim, pursuant to General Order #9. Respondent did not object to the amount
requested for attorneys’ fees and costs.

       After reviewing the request, the Court awards the following:

       A lump sum of $25,000.00, in the form of a check made payable to
       petitioner and petitioner’s attorney, F. John Caldwell, Jr., Esq., of
       Maglio Christopher and Toale, for attorneys’ fees and other litigation
       costs available under 42 U.S.C. § 300aa-15(e).

      The Court thanks the parties for their cooperative efforts in resolving this
matter. The Clerk shall enter judgment accordingly.2

     Any questions may be directed to my law clerk, Shannon Proctor, at (202)
357-6360.

       IT IS SO ORDERED.

                                                    s/Christian J. Moran
                                                    Christian J. Moran
                                                    Special Master




2
  Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each party filing
a notice renouncing the right to seek review by a United States Court of Federal Claims judge.